NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0334n.06

                                         No. 20-1653

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                 FILED
                                                                                Jul 13, 2021
                                                       )                   DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,
                                                       )
        Plaintiff-Appellee,                            )
                                                       )
                                                              ON APPEAL FROM THE
 v.                                                    )
                                                       )      UNITED STATES DISTRICT
                                                       )      COURT FOR THE EASTERN
 LASZLO CSIKI,                                         )      DISTRICT OF MICHIGAN
        Defendant-Appellant.                           )



       Before: BATCHELDER, KETHLEDGE, and THAPAR, Circuit Judges.

       KETHLEDGE, Circuit Judge. Laszlo Csiki appeals his conviction and sentence for

possession of equipment to make skimming devices and aggravated identity theft. We reject his

arguments and affirm.

                                               I.

       In April 2019, police in Dearborn, Michigan arrested Laszlo Csiki in connection with the

installation of skimming devices on local ATMs. When installed, those devices capture the card

number and PIN of every card entered into the ATM. The police recovered from Csiki and his co-

defendant approximately $161,000 in cash that had been withdrawn from ATMs using stolen card

numbers, approximately 500 gift or credit cards encoded with stolen numbers, and various

materials, components, and tools necessary to make skimming devices. A federal grand jury

indicted Csiki for one count of access device fraud, in violation of 18 U.S.C. § 1029(a)(1); one

count of possession of device-making equipment, in violation of 18 U.S.C. § 1029(a)(4); and two
No. 20-1653, United States v. Csiki


counts of aggravated identity theft, in violation of 18 U.S.C. § 1028A. Csiki retained Loren

Dickstein as his lawyer.

       Six months later, Csiki agreed to plead guilty to one count of possession of device-making

equipment and to one count of aggravated identity theft. In a written plea agreement, Csiki and

the government settled on a guidelines range of 24-30 months’ imprisonment for the possession

count and a minimum of 24 months’ for the identity-theft count, to be served consecutively. Csiki

waived his right to appeal his sentence “on any grounds” if his total sentence did not exceed

54 months’ imprisonment. But Csiki reserved the right to claim that his counsel was ineffective.

       The district court held a hearing to consider the plea agreement. Csiki stated that no one

had coerced him to plead guilty and that Dickstein had prepared him for the plea. He also

acknowledged that, under the plea agreement, he could not appeal a sentence of 54 or fewer

months’ imprisonment. The court accepted the plea agreement and scheduled Csiki’s sentencing.

The Probation Office completed a presentence report, and Dickstein filed objections to that report

on Csiki’s behalf.

       Before Csiki was sentenced, however, Dickstein filed a motion to withdraw as Csiki’s

lawyer. The court held a hearing at which it questioned Dickstein about the motion. Dickstein

said that Csiki had lost trust in him and wanted a different lawyer. Csiki agreed, telling the court

that Dickstein “should be replaced” and that another lawyer should be appointed for the duration

of the case. The court noted that a new lawyer would not change Csiki’s guilty plea or the PSR

objections filed by Dickstein. But the court granted the motion and appointed Sanford Plotkin as

Csiki’s new lawyer. The court then rescheduled Csiki’s sentencing hearing.

       Before that hearing, Csiki filed pro se a handwritten “sentencing memorandum

supplement.” Csiki alleged that, due to Dickstein’s ineffectiveness, he had not entered the plea



                                                 2
No. 20-1653, United States v. Csiki


agreement voluntarily. According to Csiki, he had told Dickstein that he would not accept any

plea agreement containing consecutive sentences.          But when Csiki’s brother died shortly

thereafter, Dickstein allegedly exploited Csiki’s “vulnerable state of mind” over his brother’s death

and presented Csiki with the plea agreement that he eventually signed, including the

recommendation for consecutive sentences. The court struck Csiki’s pro se filing, however,

because he was then represented by Plotkin. Plotkin made no attempt to set aside the plea

agreement on the grounds alleged in Csiki’s filing.

       The COVID-19 pandemic began before Csiki’s sentencing hearing, and the courthouse was

closed for in-person proceedings. The court then scheduled Csiki’s sentencing to occur over

videoconference. The parties jointly requested that, at the beginning of the proceeding, the court

should first ensure Csiki’s consent to the virtual hearing.

       Accordingly, the court asked at the beginning of the hearing whether Csiki had consented

to the virtual proceeding. Plotkin responded “Yes, he has. I discussed it with Mr. Csiki. He’s

consented.” Based on that representation, and without any statement from Csiki himself, the court

found that Csiki had consented to a hearing over videoconference. The court ultimately imposed

a total sentence of 54 months’ imprisonment.

       This appeal followed.

                                                 II.

       Csiki argues that his conviction should be reversed because Dickstein and Plotkin were

ineffective. Specifically, Csiki says that Dickstein “coerced” him into the plea agreement and that

Plotkin should have attempted to vacate the plea agreement because of that alleged coercion. Csiki

also asserts that Plotkin failed to obtain his consent to the virtual sentencing proceeding.




                                                  3
No. 20-1653, United States v. Csiki


       A defendant generally may not raise ineffective-assistance claims for the first time on direct

appeal. See United States v. Martinez, 430 F.3d 317, 338 (6th Cir. 2005). Those claims instead

should be raised through a 28 U.S.C. § 2255 petition, because the district court is best suited to

develop any facts regarding the adequacy of a lawyer’s representation. See United States v.

Ferguson, 669 F.3d 756, 762 (6th Cir. 2012). Csiki contends that the record is adequately

developed for us to address his ineffective-assistance claim here. See, e.g., United States v. Hall,

200 F.3d 962, 965 (6th Cir. 2000).

       But the record here includes none of Csiki’s communications with his lawyers. Nothing in

the record, for example, corroborates Csiki’s allegation that Dickstein coerced him to enter the

plea agreement. Meanwhile, Csiki denied under oath that anyone had forced or threatened him

into a guilty plea. And we “have no way of knowing” why Plotkin decided not to challenge the

plea agreement on the grounds of coercion or whether that decision was erroneous. Massaro v.

United States, 538 U.S. 500, 505 (2003). We decline to consider Csiki’s ineffective-assistance

claim here.

       Csiki also argues that he never consented to conduct his sentencing by videoconference.

He further contends that the district court failed to find that he had consented. Csiki’s challenge

to the procedures used at his sentencing amounts to an appeal of the sentence itself. See, e.g.,

United States v. Garcia-Robles, 640 F.3d 159, 163 (6th Cir. 2011). We review de novo whether

the appellate waiver in his plea agreement precludes that challenge. See United States v. Griffin,

854 F.3d 911, 914 (6th Cir. 2012).

       In the agreement here, Csiki waived the right to appeal his sentence “on any grounds” if

the sentence was not greater than 54 months’ imprisonment. That condition was undisputedly met.

And Csiki testified at his plea hearing both that he was not coerced to enter the plea agreement and



                                                 4
No. 20-1653, United States v. Csiki


that he could not appeal a sentence that was “54 months or less.” He offers no evidence to rebut

those assertions now. His argument here is therefore waived.

       The district court’s judgment is affirmed.




                                                5